 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDShamrock Dairy, Inc., Shamrock Dairy of Phoenix,Inc., andShamrock Milk Transport Co.andInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union No.310.Case No. 21-CA-2292.Augvst13, 1959DECISION AND ORDER ON REMANDOn December 16, 1957, the National Labor Relations Board, act-ing through a panel composed of Chairman Boyd Leedom and Mem-bersAbe Murdock and Stephen S. Bean issued its Decision andOrder in the above-entitled proceeding.'A majority of the panel,consisting of Chairman Leedom and Member Murdock, found thatthe Respondent had refused and was refusing to bargain collectivelywith International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local Union No. 310, the Charg-ing Union, and ordered the Respondent to cease and desist therefromand take certain affirmative action.Member Bean dissented fromthat portion of the Decision and Order.Another majority of thepanel, consisting of Chairman Leedom and Member Bean, found thatthe Respondent had not violated Section 8 (a) (3) of the Act by dis-charging six drivers and dismissed the remaining allegation of thecomplaint alleging such a violation.Member Murdock dissented fromthat portion of the Decision and Order.Thereafter, on November 5, 1958, after hearing oral argument onthe Union's petition to review and modify the Board's Order in thiscase, the United States Court of Appeals for the District of Columbia"concluded that it cannot properly review the Order of the ... Boardwithout specific findings" on certain questions which are hereinafterset forth, and directed the Board to make such findings and transmitthem to the court.Thereafter, on February 26, 1959, upon the Board's application 2the court rescinded the remand previously ordered and remanded thecase to the Board "with directions to reconsider the entire cases in-cluding, but not limited to, the questions specified in the Order ofNovember 5, 1958."The questions specified in the court's remand are as follows :(1)Whether, upon the facts of this case, the drivers retainedtheir employee status notwithstanding the negotiation of the in-dividual contracts between the employer and the drivers,.orwhether their status changed to that of independent contractor.1119 NLRB 998.2In the interim, the composition of the Board's membership had changed.MemberMurdock's term of office expired on December 16, 1957; he was succeeded by MemberJohn H. Fanning.124 NLRB No. 63. SHAMROCK DAIRY, INC.495(2)Whether, if the Board should find that the drivers becameindependent contractors, the employer, Shamrock Dairy, Inc.,violated Section 8(d) of the National Labor Relations Act whenit negotiated the individual contracts with the drivers.(3) . .. should the Board find that Section 8(d) was vio-lated, ... whether Section 8(a) (3) was violated by the em-ployer's discharge of the six employees.Pursuant to the court's remand order, the entire Board, with theexception of Member Rodgers who disqualified himself,, has con-sidered the casede novo.The Chairman, Member Bean, and Mem-bers Jenkins and Fanning, respectively, have divergent views as tothe disk osition of this case. In accordance with such views, thereisherewith transmitted to the court the following findings anddeterminations :With respect to jurisdiction, the Board hereby makes the same find-ings and determinations made in the Board's Decision and Order ofDecember 16, 1957.The Board hereby denies the Respondent's request for oral argu-ment, as the record, exceptions, and briefs adequately present theissues and the positions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Ac-cordingly, the rulings are hereby affirmed.The Board has consideredthe Intermediate Report, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner set forth in his IntermediateReport, a copy of which is attached hereto, only to the extent con-sistent herewith.'The Board hereby makes the same findings of fact which were setforth as the essential facts in this case in the Board's Decision andOrder of December 16, 1957.A majority of the Board, consisting of the. Chairman and MembersJenkins and Fanning, find that the Union had majority status and wasat all times material the exclusive representative of the employeesinvolved here.The Respondent granted exclusive recognition to theUnion as the representative of the Respondent's employees in the 2-year contract, executed on October 1, 1953. Such recognition raisesa presumption of regularity, namely, that the Union was the majorityrepresentative of the employees at the time of the execution of thecontract; for, otherwise, it would have been unlawful for the Respond-ent to have extended such recognition.There is no evidence to rebut3Aniong other things, the Trial Examiner found that, by "making credits in the re-tirement fund immediately available to those who purchased routes," the Respondentindependently violated Section 8(a) (1).There is no such allegation in the complaintand the record evidence does not support such an allegation. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis presumption.Nor is there any evidence that the Union lost suchmajority status at any time after execution of the contract.Byvirtue of the existence of the contract, the Union was entitled to exclu-sive recognition for at least the term of the contract.Hextron Furni-ture,111 NLRB 342.N.L.R.B. v. Dorsey Trailers, Inc.,179 F. 2d589 (C.A. 5), relied on by the Respondent, is inapposite. There, unlikehere, the contract had terminated before the time of the alleged refusalto bargain.On the basis of the foregoing, the Respondent was obli-gated to treat with the Union as the majority representative of theemployees at the time of the alleged unfair labor practices whichoccurred in the period from sometime in July to October 3, 1955,inclusive.Member Bean finds that the Union did not represent a majority ofthe employees at the time of the alleged unfair labor practices, as morefully set forth in his separate opinion filed herewith.Member Beanstates therein that "the contract can be of no value as an indication ofthe Union's status among the Respondent's employees considered asa separate unit" because, in substance, the contract covered otheremployers as well as the Respondent.However, as pointed out inthe decision of December 16, 1957, the complaint alleged that theRespondent's employees alone constituted an appropriate unit and theRespondent's answer admitted that the Respondent contracted withrespect to such unit in the contract of October 1953.Moreover, theRespondent's answer further admitted that such contract unit was"an appropriate unit"; the Trial Examiner found that the Respond-ent's employees alone constituted an appropriate unit; and the Re-spondent at no time took the position that a more comprehensive unitwas appropriate.Adhering to his previously expressed position in the Decision ofDecember 16, 1957, and for the reasons stated therein, the Chairmanfinds that the Respondent, which had theretofore distributed its prod-ucts through driver-salesmen, entered into individual contracts withthe bulk of its driver-salesmen which converted their status from thatof employees to that of independent contractors, without any noticeand without bargaining with the Union, the recognized exclusiverepresentative under an existing contract.The Chairman furtherfinds that the Respondent adopted the new distributorship system foreconomic reasons and that, in discharging the six drivers who refusedto sign independent distributorship contracts, the Respondent wasmotivated by economic reasons and thus did not violate Section8 (a) (3) of the Act. In addition, the Chairman finds, even thoughthe drivers became independent contractors under the individual con-tracts, that the Respondent violated Section 8(a) (5) and (1) of theAct in that it failed to bargain with the Union as to whether the inde-pendent contractor system of distribution should be adopted. SHAMROCK DAIRY, INC.497In the Decision of December 16, 1957, the Chairman stated that, ashe had found a violation of Section 8 (a) (5) on another ground, he hadno occasion to pass on whether the Respondent also violated Section8(a) (5) by reason of a violation of Section 8(d).Accordingly, inthe Decision of December 16, 1957, the Chairman did not pass onwhether the Respondent violated Section 8 (d).Pursuant to thecourt's remand, the Chairman now makes a determination of thatissue and, in doing so, finds that the Respondent did not violate Sec-tion 8 (d) for the following reasons :Insofar as pertinent, Section 8 (d) provides that : "... where thereis in effect a collective-bargaining contract covering employees . . .,the duty to bargain collectively shall also mean that no party to suchcontract shall terminate or modify such contract, unless the party de-siring such termination or modification" serves written notices 60 daysprior to the expiration date of the contract and, continues in full forceand effect, without resorting to strike or lockout, "the existing con-tract for a period of sixty days after such notice is given or until theexpiration date of such contract, whichever occurs later . . . ."Atthe time of the establishment of the independent distributorship planhere in July 1955, there was in existence a collective-bargaining con-tract which was to expire on October 1, 1955.No statutory noticeswere served by the Respondent.However, although the Respondentexecuted individual contracts with the bulk of the drivers, these con-tracts were not contracts of employment and the Respondent con-tinued in full force and effect the provisions of the collective-bargain-ing contract until October 1, 1955, with respect to those drivers whodid not sign individual contracts and as to plant employees (non-drivers)who were covered by the collective-bargaining contract butnot directly affected by the institution of the independent distributor-ship system for drivers.The execution of the individual contractswas not inconsistent with the collective-bargaining contract as theindividual contracts pertained not to terms or conditions of employ-ment but involved the termination of the employment status of thedrivers who signed the individual contracts and substitution thereforof the status of independent contractor.Thus, no provision in theindividual contracts conflicted with or changed the collective-bargain-ing contract in any respect.SeeSloan v. Journal Publishing Co.,42LRRM 2490;Adams Dairy Co. v. Dairy Employees Union,363 Mo.182, 250 S.W. 2d 481, 30 LRRM 2128. As the Respondent did notmodify or terminate the collective-bargaining contract, the Chairmanfinds that there was no violation of Section 8 (d).Members Jenkins and Fanning agree with the Chairman for thereasons stated hereinafter that the Respondent violated Section(a) (5) and (1) by failing to bargain with the Union as to whether525543-60-vol. 124--33 498DECISIONSOF .NATIONALLABOR RELATIONS BOARDthe so-called independent-contractor system of distribution should beadopted.The Respondent adopted the so-called independent distributorshipplan without notice to the Union and entered into individual contractswith the drivers without giving the Union, the exclusive bargainingrepresentative, a chance to negotiate with regard to the tenure of theemployees to be affected by the alleged independent distributorshipplan.Thereafter, the Respondent ignored the Union's letter request-ing rectification of the change and notified the Union that the Re-spondent 'would. not bargain with respect to those drivers who hadsigned individual contracts.By this course of conduct, the Respond-ent failed to performed its duty to bargain collectively.This dutyincludes the obligation to notify the collective-bargaining representa-tive and to :give such representative a, chance to negotiate with respectto a contemplated change concerning the tenure of the employees andtheir conditions of employment.Brown Truck and Trailer Manufac-turing Company, Inc.,106 NLRB 999. InBrown Truck,where theemployer. moved its Charlotte plant to Monroe, North Carolina, foreconomic reasons, discharged its Charlotte employees, and did not em-ploy them at Monroe, the Board found that the employer violated Sec-tion 8(a) (5).Here, as inBrown Truck,the employer did not givethe Union an opportunity to bargain with respect to the contemplatedchange as it affected the tenure of the employees.The Union was en-titled to such opportunity, and the Respondent failed and refused toaccord it.By such conduct, the Respondent violated Section 8 (a) (5)and (1) of the Act.4In addition thereto, Members Jenkins and Fanning also find, as didthe Trial Examiner, that the Respondent violated Section 8 (a) (5) and(1) of the Act on the following two grounds : (1) The drivers re-tained their employee status under the individual contracts, and thusthe Respondent engaged in unlawful individual bargaining by execu-tion of the individual contracts; and (2) as the drivers retained theiremployee status under the individual contracts, the Respondent modi-fied or terminated the collective-bargaining contract by the executionof the individual contracts without complying with the notice re-quirements of Section 8(d).4 The Respondentcontendsthat the Unionwaived its bargaining rights with respect tothe institution of the so-called independent distributorship plan by not requesting bar-gaining concerningit,byadvising the drivers to consult a lawyer as to whether theyshouldsign the individual contracts offered,and by taking no action other than out-lined inthe statementof facts referred to above.However,as the Trial Examiner found,the Unionmade an adequate request to bargain in its letter of July 29,1955.OnAugust 2, 1955, the Union promptlyfiled refusal-to-bargain charges basedupon institu-tion of that plan.At the bargaining meeting of October 3, 1955,,the Respondent expresslystated thatitwould not recognize the Union with respect'to those drivers who hadsigned individual contracts.And, as the Trial Examiner found, any attempt by theUnion thereafter to bargain with respect to those drivers would have been futile.Forthese reasons, the Board finds no merit in the waiver contention. SHAMROCK DAIRY, INC.499Withrespect to the first of the foregoing two additional grounds,Members Jenkins and Fanning are of the view that the drivers re-tained their employee status under the individual contracts for thefollowing reasons.An employer-employee relationship exists wherethe person for whom the services in question are performed reserves.the right to control not only the result to be achieved but also themeans to be used in reaching such result.An examination of the provisions of the individual distributorshipcontract reveals that the Respondent'sdrivers who signed such acontract did not lose their existing employee status by execution ofthe individual contracts. In the individual contract,the Respondentgranted to the drivers the exclusive right to distribute its productsupon express terms set forth therein.These terms included (1) inthe event that the Respondent determined that the territory assignedto a driver was too large for the driver adequately to service,the Re-spondent at any time could alter the boundaries of the territory toassure to the Respondent's satisfaction that customers were properlyserviced; (2) that a driver must not sell any product in his territorynot manufactured by the Respondent;(3) that the Respondent wouldset the prices at which its products are sold to a driver, and the Re-spondent reserved the absolute right to change those prices;(4) thatthe Respondent could prescribe the time and places at which deliveryof its products to the drivers must be received as well as prescribe thetimes and places for delivery of its products to customers;(5) thatthe Respondent retained the "continuing,unconditional and irrev-ocable option to purchase at any time the entire distribution business"of a driver,including the truck,route, clientele,and good will, at apreestablished price, and that the driver had no right to sell or assignany rights under the contract without the Respondent's consent; (6) inthe event the Respondent exercised the option to purchase the business,the driver could not reenter the business of distributing dairy productsfor a period of 2 years; (7) that, if the Respondent determined thatcustomers would not receive prompt delivery of its products becauseof "any accident,strike, emergency or any other cause,"the Respond-ent would take over a driver's route and equipment,without notice tohim, and operate and continue same during these periods;(8) that adriver must diligently and faithfully promote sales of the Respond-ent's products, complying with all laws, rules, and regulations relatingto health and sanitation,and maintain a neat and tidy appearance;(9) that drivers were required to insure their trucks for propertydamage in certain stated substantial amounts,all insurance policiesto be approved by the Respondent;(10) that in the event a driver'struck broke down, the Respondent would furnish a spare truck at nos Sec, for example, OklahomaTrailerConvoy,Inc.,99.NLRB 1019, 1022;Nu-CarCarriers, Inc.,88 NLRB 75, 83, enfd. 189 F. 2d 756 (C.A. 3). 500DECISIONSOF NATIONALLABOR RELATIONS BOARDexpense to the driver except for gasoline and oil ; however, if thedriver chose to use a vehicle other than that provided by the Respond-ent, the Respondent must first approve the use of such vehicle; and(11) in the event that a driver became incapacitated and was unableto perform his duties, the driver must select a substitute named andapproved by the Respondent and the driver was required to compen-sate the substitute at a wage and commission fixed by the Respondent.Thus, the individual contracts reserved to the Respondent the rightto terminate unilaterally the services of the driver for any cause, theright unilaterally to name and appoint substitutes for the driver andto fix the compensation of such substitutes, the right unilaterally todetermine the times and places at which the drivers'. services are to beperformed, and the right to police the manner in which those servicesare rendered.Moreover, under the terms of the individual contractthe driver was required to deal exclusively in the Respondent's prod-ucts.Under all the circumstances, Members Jenkins and Fanningconclude that the individual contracts here involved did not convertthe status of the drivers who signed them from that of employees tothat of independent contractors and that the drivers retained theiremployee status under the individual contracts.Members Jenkins andFanning further find that the execution of the individual contractswith such drivers who were and remained employees of the Respondentconstituted individual bargaining with those individual employees ata time when they were represented by the Union as their statutoryrepresentative, and thus the Respondent violated Section 8(a) (5)and (1) of the Act.With respect to the second of the two additional grounds referredto above, Members Jenkins and Fanning are of the view that theRespondent, by the execution of the individual contracts, modified orterminated the collective-bargaining contract, without complying withthe notice requirements of Section 8(d) of the Act, for the followingreasons.By enactment of Section 8(d), the terms of which are setforth above, Congress intended to insure that parties to contractsin industries covered by the Act resort to collective bargaining toresolve differences regarding modification or termination of suchcontracts rather than to engage in strikes or lockouts which wouldobstruct commerce.To this end, parties to such contracts are obli-gated by Section 8(d) to give proper notice of their intention tomodify or terminate them and to offer to meet to resolve their dif-ferences.When the Respondent adopted its so-called independentdistributorship plan by executing individual contracts with its drivers,itwas under contract with the Union which was the statuory repre-sentative of its drivers.That contract expressly provided that "noemployee shall be required to make a verbal or written contract whichin any way conflicts with.the articles of this agreement."When the SHAMROCK DAIRY, INC.501Respondent required its drivers to execute the individual contracts onpain of discharge, the Respondent was acting to modify the collective-bargaining contract with the Union, as the terms of the individualcontracts changed the terms of the collective-bargaining contract andwere inconsistent therewith.Nevertheless, the Respondent gave nonotice to the Union of intent to modify its contract and did not offer tomeet with the Union to discuss this determination.Thus, the Re-spondent failed to discharge the duties imposed upon it by Section8(d).Members Jenkins and Fanning, therefore, find that, by suchconduct, the Respondent violated Section 8 (a) (5) and (1) of the Act.Members Jenkins and Fanning also find, as did the Trial Examiner,that the six drivers, who refused to sign individual contracts, retainedtheir status as employees, and that the Respondent violated Section8(a) (3) by discharging the six drivers.Members Jenkins and Fan-ning reach this conclusion on the basis of the following rationale.Asthe Union was the exclusive bargaining representative-, the six drivershad a right to refuse to deal with the Respondent on an individualbasis; the drivers were exercising such right in refusing to enter intoindividual contracts; and they were discharged for so doing.Even if the Respondent did not violate Section 8(a) (3) by dis-charging the six drivers, Members Jenkins and Fanning would ordertheir reinstatement with back pay to remedy the 8 (a) (5) violationhereinafter 'found.West Boylston Manufacturing Company of Ala-bama, 81NLRB 808. Such relief is not limited by the Act to thosecases in which the Board has found that Section 8(a) (3) has beenviolated.The statute empowers the Board to fashion the remedy tothe situation which calls for redress. InWest Boylston,the Boardfound that an employer violated Section 8 (a) (5) by failing to conferwith a union as to the recall of laid-off employees.Here, as inWestBoylston,where the Board ordered reinstatement with back pay forthe employees not recalled but not found to have been discriminatedagainst within the meaning of Section 8(a) (3), the six drivers losttheir jobs as a direct consequence of the Respondent's failure to conferwith the Union, and, by parity of reasoning, they should be restoredto their jobs and made whole.Member Bean finds that the Respondent engaged in no unfair laborpractice alleged and votes to dismiss the entire complaint for the rea-sons stated in his separate opinion filed herewith.Based on the combined vote of the Chairman and Members Jenkinsand Fanning, the Board hereby finds that the Respondent violatedSection 8 (a) (5) and (1) of the Act, as set forth above..As indicated above, the. Chairman and Member Bean have foundthat the Respondent did not violate Section 8(a) (3) by dischargingthe six drivers, while Members Jenkins and Fanning have found thatthe Respondent committed such unfair labor practices.Under these 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances,as a majority of the Board does not findthat theRespondent violated Section 8(a) (3) of theAct, the Boardwill dis-miss the allegationof the complaintthat the respondent violatedSection 8(a) (3) of the Act by dischargingthe six drivers.THE REMEDY'Chairman Leedom and Members Jenkins and Fanning have foundthat, by not according the Union an opportunity to bargain withrespect to the adoption of the individual distributorship system as itaffected the tenure of the employees, the Respondent violated Section8(a) (5) and (1).Members Jenkins and Fanning are of the view that the remedy,which is set forth below, does not go far enough to remedy the violationfound.As the remedy in this case does not abrogate the unlawfulindividual contracts, they are of the view that it fails to restore thestatus quo anteand permits the Respondent to retain the fruits of itsunlawful conduct.Accordingly,Members Jenkins and Fanningwould order abrogation of these contracts so that effective bargainingon this subject may take place.However, Members Jenkins andFanning, of course, go at least as far as the remedy ordered, and,therefore, they concur in this remedy for the purpose of framing amajority order in the case.To remedy this violation, the Board finds that it will effectuate thepolicies of the Act to require that the Respondent accord the Unionsuch an opportunity to bargain.Accordingly, we shall order that theRespondent bargain with the Union as the exclusive representative ofthe employees in the appropriate unit, including the employees whosigned individual distributorship contracts, concerning the subjectmatter stated above; and we shall enjoin the commission of the unfairlabor practices found through the usual cease and desist provisionsin our Order.Pending fulfillment of its obligation to bargain, we shall requirethat the Respondent refrain from entering into any new independentdistributorship contract with any person.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Shamrock Dairy,aThe Board is aware that It has not resolved, by majority vote, the questions pro-pounded by the court in its remand order, but this is due to the fact that despite care-ful and persistent Board deliberations extending over a considerable period of time, amajority of the Board has been unable to reach agreement as to how these questionsshould be answered. In lieu thereof, each signatory to the instant Decision has sub-mitted his individual views. SHAMROCK DAIRY, INC.5 '03Inc.,Tucson, Arizona, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union No. 310, as the exclusive representative of allregular relief and special drivers, and all plant men employed at thedairy of Shamrock Dairy, Inc., at Tucson, Arizona, but excluding alloffice and clerical employees, guards, and supervisors as defined inthe Act, with respect to adoption or continuance of a system of prod-uct distribution known as the independent distributorship plan inso-far as it affects the tenure of its employees.(b)Entering into any new independent distributorship contractwith any person unless and until it bargains with the aforesaid labororganization as stated above.(c) In any like or similar manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union No. 310, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8(a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Bargain, upon request, with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Local Union No. 310, with respect to adoption or continuance of asystem of product distributorship known as the independent distribu-torship plan insofar as it affects the tenure of its employees in theaforesaid appropriate unit, in accordance with the section of thisDecision and Order On Remand entitled, "The Remedy."(b)Post at the dairy in Tucson, Arizona, copies of the notice at-tached hereto marked "Appendix." 7Copies of such notice, to befurnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by. the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive days in conspicu-7 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Orderon Remand"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Twenty-first Region inwriting, within 10 days from the date of this Order, as to what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section8 (a) (3) of the Act by discharging John Foley, Dave Egleston, RobertPry, Alexander Toro, Frank Koenig, and John Kozacki.MEMBER BEAN, dissenting in part and concurring in part :This case is now before this Board on remand from the Court ofAppeals for the District of Columbia under directions to reconsiderthe entire case, including certain questions set forth in a previousorder of the court.Pursuant to this remand I have given the entirecase my careful reconsideration and again am impelled to the conclu-sion which I set forth in my original dissenting opinion, that therecord presents a material issue as to the fact of the Charging Union'smajority status which is crucial to the entire case and which can onlybe answered in the negative.In this case, the Charging Union's majority status was put in issueby the complaint's allegation that at all material times the Unionrepresented a majority of the Respondent's employees, and the Re-spondent's answer asserting a lack of knowledge or information as tosuch majority, by reason of which it denied the allegation and de-manded strict proof thereof."The Respondent did not abandon thisposition but continued to maintain it at the time this case was origi-nally considered by the Board, as shown by its filing of an exception tothe Trial Examiner's finding of the Union's majority status basedupon the Respondent's execution of the contract in 1953.The record shows that the Respondent has dealt with the Union,apparently on a multiemployer basis, since 1937. In October 1953 theRespondent, together with Borden Company, Carnation Company,and Sunset Dairy, all of Tucson, Arizona, entered into a contract withthe Union covering the drivers and plantmen of these four employerstogether in a single unit, for a 2-year term to October 1, 1955.Therecord contains not a bit of evidence that at any time from the begin-8 Paragraph 6 of the complaint alleged that :At all times material herein, the Union has represented a majority of the em-ployees of Respondent Dairy, Inc., in the unit described . . . above.The following appears in the Respondent's answer :Answering Paragraph 6 of the complaint, Respondent Dairy,Inc. alleges thatit is without knowledge or information sufficient to form a belief as to the truth ofthe allegations contained therein and therefore denies thesame and demands strictproof thereof. SHAMROCK DAIRY, INC.505nirig of, or during, this contractual relationship did the Union offer orthe Respondent request any sort of proof of the Union's right to serveas a majority bargaining representative, either for the employees in amultiemployer unit or for a unit limited to the Respondent's employ-ees.Nor does the record contain any evidence that the Union wasin fact such a representative.' Indeed, insofar as the Respondent'sown employees are concerned, I can only judge from the Respondent'sanswer formally denying knowledge of possession by the Union ofmajority status, that at least on the Respondent's part its recognitionof and dealing with the Union must have been purely a "sweetheart"arrangement.This is a matter not to be taken lightly, for in thisstate of the record the Board is entirely without authority to orderthe Respondent to bargain with the Union, and in doing so the Boardis in fact doing nothing more than requiring the Respondent, underlegal compulsion, to adhere to an unlawful arrangement.As indicated above, I would not find the Respondent to haveviolated Section 8(a) (5) by failing in any manner to deal with alabor organization as to which there is a complete negation of ma-jority status.10As to the allegations of a Section 8(a) (3) violation,9In lieu of evidence,my majority colleagues have relied upon two presumptionsthat: (1) possession by the union of majority representative status may be presumedfrom the mere fact of the Respondent's recognition of and dealing with the union ; and(2) such status,thus established,ispresumed to continue thereafter in the absenceof evidence to the contrary.With the latter of these two presumptions I could, as amatter of general legal principle,agree ; but I cannot agree that such a presumptionas the former one exists,or, if it did exist, that it would not be completely rebuttedby the Respondent's denial of knowledge that the union possessed,at any material time,such status.Moreover,in law,the presumption that a state of things once shown continues to existdoes not arise merely upon the basis of some prior presumption.The existence of thatwhich is presumed to continue,must originally have been established by evidence.'SeeAmerican Jurisprudence,vol.20, p. 205,at § 207, which states the propositionas follows :It is well established that when the existence of a person,a personal relation, ora state of things is onceestablished by proof,the law presumes that the person, rela-tion,or state of things continues to exist as before, until the contrary is shown, oruntil a different presumption is raised fromthe nature of the subject in question.[Emphasis supplied.]In the present case the possession of majority status by the union was as of no timeestablished by proof,and hence the finding of such majority in this case isonly by adeparture from established legal principle and amounts to no more than piling thePelion of one presumption upon the Ossa of another to reach a result which is notsupported by the record.10 Even assuming the theory of my colleague's decision,that the existence of majorityrepresentative status can be deduced from the fact merely of execution of a collective-bargaining contract,there is yet another reason why it is error to apply It in this case.As above indicated,an examination of the 1953-55 contract in the record discloses thatitwas executed by four dairy firma in the Tucson area, andby its terms covers theRespondent's employees in a single unit which Includes also the employees of the otheremployers.In situations Involving a multiemployer unit such as this,Board standardsrequire only that the contracting union be the majority representative of the employeesin the unit as a whole,and it is not necessary,for a contract in such larger unit tobe lawful,that the contracting union be designated b a majority among the em toof each separate empr,us, in any event,the contract can be of no value as anindication, of- theUnion'sstatus among the Respondent's employees considered as aseparate unit. 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDI would dismiss themalsobecause, in the absence of a showing ofmajority representation by the Union, the discharge of employees forfailure to sign individual contracts governing their relationship withthe Respondent cannot, as the General Counsel contends, be found todiscourage a right to bargain through the Union.In view of the disposition which I believe should be made of thiscase as shownby myopinion above, I do not reach the questionswhether the Respondent complied with Section 8(d) in negotiatingindividual contracts with the drivers, whether such contracts wereeffective in converting the status of employees to that of independentcontractors.I shall therefore, with all deference and respect for theCourt of Appeals which has remanded this case to the Board, refrainfrom attempting to resolve what in my view of the case have becomeonly hypotheticalissues.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order on Remand of the National LaborRelations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local Union No. 310, with respect to adop-tion or continuance of a system of product distribution known asthe independent distributorship plan.The appropriateunit is:All regular, relief, and special drivers and all plantmenemployed at our dairy in Tucson, Arizona, excluding alloffice and clerical employees, guards, and supervisors as de-fined in the Act, as amended.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations to join or assist International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 310, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extentthat such rights may be affected by an agreement requiring mem-authorized in Section 8 (a).(3) of the Act.All our employees are free to become, remain, or refrain from becom-ing members of any labor organization except to'the extent that such SHAMROCK DAIRY, INC.507right may be affected by an agreement requiring membership in alabor organization as a condition to employment, as authorized inSection 8(a) (3) of the Act.SHAMROCK DAIRY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed by International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No. 310, AFL-CIO, hereinthe Union, the General Counsel of the National Labor Relations Board issued hiscomplaint against Shamrock Dairy, Inc., Shamrock Dairy of Phoenix, Inc., andShamrock Milk Transport Co., herein, respectively, the Respondent, Phoenix, andTransport, alleging that the Respondent had engaged in and was engaging in certainunfair labor practices affecting commerce within the meaning of Section 8(a)(1),(3), and (5) and Section 2(6) and (7) of the National Labor Relations Act, 61Stat. 136, herein the Act.In respect to unfair labor practices, the complaint alleges in substance that onand after July 12, 1955, the Respondent although then required by the Act to recog-nize and bargain with the Union nonetheless negotiated with its employees indi-vidually and entered into individual contracts with them, thus refusing to bargaincollectively in good faith with the Union. It is further alleged that on or aboutOctober 3, 1955, the Respondent discriminatorily discharged Dave Egleston, RobertPry, Alexander Toro, Frank Koenig, John Foley, and John Kozacki.Respondent's answer duly filed denies the commission of unfair labor practicesand denies that it is or has been engaged in commerce within the meaning of theAct.Pursuant to notice a hearing was held before the duly designated Trial Examinerfrom October 8 through 18, 1956, in Tucson, Arizona.All parties were representedby counsel and participated in the hearing.Counsel for a number of so-called in-dependent distributors sought intervention to the end that no order might issuefrom the Board invalidating in any respect contracts which those individuals hadwith the Respondent.Because this proceeding is narrowly restricted to the protec-tion and enforcement of public rights not deriving from or dependent upon anycontract between the Respondent and its one-time employees, the petition to inter-vene was denied.Those who have contracts with the Respondent and whose statusmay be affected by the enforcement of any final order of the Board in this proceedingare left free to assert such legal rights as they may have acquired thereby in anotherforum.'A brief has been received from counsel for the Respondent.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPhoenix and Transport although nominally Respondents in this proceeding arenot here so treated. It is not alleged that either of them severally or jointly withthe Respondent has committed an unfair labor practice.The Respondent is theowner and operator of a dairy plant and distribution business in Tucson, Arizona,and is a corporation beneficially owned and actively managed by members of theMcClelland family.Transport, a corporation beneficially owned and actively man-aged by the same family group, hauls milk to and from the Respondent and fromthe Respondent to Phoenix. Phoenix, a corporation similarly owned and man-aged, is engaged in the distribution of milk in Phoenix, Arizona, and secures all ofitsmilk in packaged form from the Respondent.Deliveries from the Respondent1National Licorice Company- v. N.L.R.B.,309 U.S. 350,363-366. 508DECISICNS OF -NATIONALLABOR RELATIONS BOARDto Phoenix are made by Transport.Not alone are the. three corporations undersubstantially the same ownership and family management, but it is evident consti-tute a single integrated enterprise.The milk from the producers is gathered byTransport and delivered to the Respondent for processing and packaging.Respond-ent handles the distribution in the Tucson area and Phoenix performs the samefunction in the Phoenix area. In urging that the three should not be regarded as asingle employer, counsel for the Respondent relies upon the apparent fact thatthere is no transfer of employees between the three corporations, and that there isno common labor.policy applicable to them.There is support in some Board de-cisions for the argument that these criteria have some weight affecting such a deter-mination, but where, as here, integration is complete, I consider and find that thelack of uniform labor policy and absence of transfers is of little consequence. Itseems obvious that a group of corporations owned by substantially the same interestsand wholly integrated in operation do constitute a single employer.The conditionsfor establishing a uniform labor policy exist, even though no such step has beentaken.On the considerations outlined above I find that the Respondent, Phoenix,and Transport constitute for purposes of jurisdiction a single employer within themeaning of the Act.The parties stipulated and I find that during the calendar year 1955 the Respondentmade purchases from concerns outside the State of Arizona which were shippeddirectly to it at Tucson, having a value of $548,000; that Phoenix, during the sameperiod,made such purchases, having a value of $73,000; and that Transport, forthe same period, made purchases in the same circumstances having a value of $438.Counsel for the Respondent argues in his brief that certain purchases of trucks andothermaterials totaling approximately $116,000 were not in fact made by theRespondent for its own account and should not therefore be considered in arrivingat the total purchases.Although I do not consider the argument so advanced tobe meritorious, it is unnecessary here to consider the question raised.Even if thisamount were deducted from the purchases of the three corporations, there wouldremain as direct purchases from without the State during the year 1955 an amountin excess of $500,000, and thus the Board's jurisdictional criteria are satisfied. Ifind that the Respondent's business operations are in commerce and affect commercewithin the meaning of the Act.II.THEORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of the.Respondent.III.THE UNFAIR LABOR PRACTICESIn October 1953 the Respondent and the Union entered into a collective-bargainingagreement covering wages, rates of pay, hours of employment, and other conditionsof employment affecting all regular, relief, and special drivers and all plant menemployed by the Respondent.2Within the coverage of this agreement were alldrivers who delivered milk in and near Tucson to retail and wholesale customers.The agreement, by its terms, was to be in effect until October 1, 1955.Without con-sulation with the Union, in July 1955 the Respondent began discussing with itsdrivers the establishment of a so-called independent distributors plan whereby themilk routes, both wholesale and retail, would be sold to .the individual drivers alongwith the trucks.The drivers would receive as compensation the difference betweenthe price charged to them for the packaged milk and the price at which they couldsell it to their customers.The Respondent then had in effect a profit-sharing andretirement plan covering most of the drivers.The drivers were told by the Re-immediately in cash which could be used to purchase a route.Those who did notdesire to enter into this arrangement would be paid their credit in five annual install-ments.Of the Respondent's approximately 70 drivers, almost all by October 3,1955, had signed individual agreements.The Union soon learned of this development and by letter dated July 29, 1955, theUnion's president, Howard Grant, wrote the Respondent as follows:Please be advised that by reason of your recent action with certain employeesof your Company, members of this Organization, you have breached ourAgreement.Unless you are willing to meet with Representatives of this Organization in theimmediate future to rectify this situation, we will be forced to take necessaryaction.9 The Union has been recognized by the Respondent continuously since 1937. SHAMROCK DAIRY, INC.'509.Certainly this message is. cryptic and does not unmistakably call to. the attention ofthe Respondent just what is the subject of complaint. 1 think, however, there. can beno doubt but that the Respondent recognized this to be a protest by the Union againstthe institution of the independent distributor system.No other matter occasioninga possible dispute with the Union is revealed by this record to have existed at thistime.Other than the communication of July 29, no attempt was made by the Union,to gain a meeting with the Respondent until in September when the Union sent the,Respondent proposed amendments to the existing contract which it hoped might beput in effect at,the expiration of that agreement.On October 3, 1955, Grant metwith representatives of the Respondent.Grant, noting that the Respondent had hisattorney present, said that he was not in a position to negotiate as his counsel wasout of the city.He received from Respondent's counsel a proposal that the Respond-ent not recognize the Union as the collective-bargaining agent for persons who dis-tributed the Respondent's products under individual contracts.No further meeting'has taken place between the Respondent and the Union, and the Union has madeno request that such a meeting occur.Individual drivers, faced with the problem of deciding whether to accept theproffered individual contracts or to refuse them, consulted with Grant.There istestimony that he advised them to refuse the offers in their own interests and in anyevent to consult an attorney to see to what extent the offers were advantageous or,otherwise.To the suggestion that Grant negotiate with the Respondent in that con-nection, he replied that the Respondent had to come to him.On October 3, 1955, Dave Egleston, Robert Pry, Alexander Toro, Frank Koenig,John Foley, and John Kozacki, each of whom until that time had been an employeeof the Respondent as a driver in the delivery of milk products and within the unitrepresented by the Union, were told individually that since each had expressed dis-interest in purchasing a route and becoming an independent distributor their servicesno longer were required.Individuals who were working as retail milk distributors were offered a contractwith the Respondent providing that the driver would have the exclusive right to dis-tribute Respondent's products at retail within a described territory, the boundaries ofwhich by mutual agreement could be changed from time to time; that the driverwould purchase at an agreed figure the customers already existing in the territory andbuy all the accounts receivable in that connection; the Respondent reserved the rightto change the prices it would charge the driver for its products by giving notice inwriting, and the driver agreed to pay in cash for all products given to him for resale;the driver covenanted that he would not in any manner sell or distribute any productsof any kind within the territory other than those manufactured, produced, distributed,or offered for sale by the Respondent.Additionally, the driver agreed to operateand maintain his own truck and other equipment:The driver granted an uncondi-.tional and irrevocable option to the Respondent to purchase the entire distributionbusiness at any time after a 30-day notice by registered mail of intention to do so.The driver agreed that he had no right to sell or assign the business or any partthereof to any person without the consent in writing of the Respondent. Should forany reason the individual contract be terminated, the driver agreed to hold all in-formation pertaining to the route and customers in confidence for a period of 2 yearsand not to disclose such information without the prior consent of the Respondent.The driver also agreed that upon termination of his contract for whatever reason hewould not within a period of 2 years after that date, directly or indirectly, on his ownbehalf or for any other person, engage in the distribution of dairy products withinthe territory where he had operated. It was agreed in the event of any accidents,strike, or other emergency threatening to interfere with the proper distribution ofproducts, the Respondent would have the right in such event without notice to thedriver to take over the route, his equipment, and business, and to operate it during thecontinuation of such an emergency.An agreement substantially the same in allimportant respects was offered to and accepted by most of the wholesale drivers.The General Counsel argues that all drivers signing these agreements were and re-mained employees of the Respondent and as such continued to be represented by theUnion whose majority status in July 1955 is not questioned.The Respondent con-tends that by accepting these individual contracts the drivers become in truth and infact independent contractors; that thereafter the Respondent's control over themwas not that of an employer.There is no real dispute in the evidence concerning the changes accomplished bythe individual contracts.Before July 1955 each group of drivers was under thesupervision of a route supervisor who recommended promotions and dismissals and.in general directed the drivers' activities.After July the supervisors 'were' employedas sales promotion men and no longer undertook to supervise the work of the drivers. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeforethe change drivers were required to attendtraining classes.Afterward theywere not.Before, they were required to make a certain number of solicitations ofnew accounts each day; afterward not. Some of the drivers now purchase their ownadvertising media and have their names painted on their trucks. If they desire to takea-vacation they must hire someone as a replacement for that time.Their trucks aretheir own property and the maintenanceexpense isupon them.A few augment theirincome bysellingice cream, oleomargarine,eggs,bacon, hams, and turkeys.Noneof these items are handled by the Respondent.They procure and carry their ownpublic liability insurance and pay taxes to the city of Tucson.Before, all were re-quired to wear a uniform.Now, although it appears that most of them wear a uni-form quite the same or at least similar to that worn before, the requirement does notexist.Because the Respondent has relaxed its controls over the drivers, because eachof them has a substantial investment of his own money or money borrowed with theaid of the Respondent's endorsement in the purchase of route and equipment, andbecause the earnings of each individual is determined entirely by the difference be-tween what he pays for Respondent's products and the return he gets from his sales,the Respondent argues that the drivers are now in all respects independent businessmen.In early 1956 the contracts between the wholesale and retail drivers and the Re-spondent were amended in certain respects.However, the irrevocable option to pur-chasestill remained with the Respondent and the drivers in each situation agreedthat they would not be engaged in the delivery of milk within the territory assignedfor a period of 2 years after the termination of their agreement with the Respondent.Ifind that no change in the contractual relation between the Respondent and itsdrivers of controlling significance here was accomplished by the 1956 amendments.Since the time that the routes have been serviced by drivers under individualcontracts, the Respondent has not made deductions from payments to drivers forincome tax purposes and has not paid to the State of Arizona the taxes levied inconnection with unemployment benefits.Sometime in August or September 1955the Respondent brought an action against the Union in the Superior Court of theState of Arizona seeking to enjoin the Union from picketing its establishment.Thereisno evidence in this record in connection with that picketing.The Respondent'saction was based upon a section of the Arizona Code reading:It shall be unlawful for any labor organization to picket any establishmentunless there exists between the employer and the majority of employees of suchestablishment a bona fide dispute regarding wages or working conditions.The theory of the Respondent was that as its drivers were now working underindividual contracts, they were not employees, and hence could not within themeaning of the Arizona statute be parties to a bona fide dispute regarding wages orworking conditions.In denying the prayer for injunction the court held that theindividual contracts did not change the status of the drivers from employees toindependent contractors.The Employment Security Commission of Arizona hasissued two proposed (tentative) determinations, to the effect that the drivers underthe individual contracts are still employees of the Respondent and that the Respondentis liable to the State of Arizona for contributions for unemployment insurance inrespect to them.The decision of the court and the proposed determinations of theEmployment Security Commission are, of course, not based upon the Act andpresumably give effect to the public policy of the State of Arizona as set forth inthe statutes applicable to the litigation as well as other guides to decision. It hassometimes been found that the relation between one who sells his labor and onewho uses it is that of employee-employer where common-law tests would indicatean independent contractor relationship.For example, it has been held that anemployee of the lessee of a gasoline service station is the servant of the corporatelessor, thus making the lessor liable for his negligence.3Such a holding appears tobe based upon the assumed economic desirability of finding such responsibility asthe lessees are frequently in no better economic position than the usual minoremployee.4The Board, however, has in all cases coming before it uniformlyapplied the common law test of "right to control" to decide what the relationship infact is.This is the test which will be applied to the facts set forth above.Obviously, it is of paramount interest to the Respondent that milk be deliveredto its customers in the various territories which make up the Tucson area promptly,regularly, and efficiently, to the end that the customers will remain satisfied and will8 DockensV. La Caze,78 F. Supp. 515 (W.D. La. 1948).4 Subagents and Subservants,by Warren A. Seavey, Harvard Law Review, voL 68, No. 4,658-670. SHAMROCK DAIRY, INC.511not be tempted to switch their business to a competing dairy. In order to keep thiscustomer relationship unbroken, it is to the advantage of the dairy that its driversbe personable and presentable; that the equipment used in making the deliveries bereliable and appropriate.Before entering into the individual contracts the Respond-ent had the unquestioned right to accomplish by means of selecting employees, bysupervising them, and by purchasing and maintaining equipment to insure thatthese conditions would prevail.Has it divested itself of this right?And has it madea genuine sale of the distribution business to its drivers? I conclude that it has not.The core of the matter is the reservation of the irrevocable right in the Respondentto terminate the contractual relation at any time and for any reason, with thelack of any right on the part of the driver should he become dissatisfied with hisarrangement to terminate it without also losing the customer clientele.Uponanalysis, the driver has actually purchased nothing from the Respondent, except atruck.The purported sale of the customer accounts is no more than a sale of aright to service the accounts as long as the Respondent is satisfied with the mannerof servicing.5The driver in simple fact has done no more than to sell his laborto the Respondent on terms and conditions which differ from those existing at thetime that he was concededly an employee.Much was made at the hearing of thefact that some of the drivers chose not to wear the uniforms which had been standardprior to July 1955, and that some of them found it advantageous to sell, in additionto products of the Respondent, certain other items, such as ice cream and oleo-margarine.These manifestations of independence are possible only because ofRespondent's sufferance.Wielding the club of unilateral decision to terminate thecontract, the Respondent can impose upon these drivers any conditions that couldhave been imposed when they were in the employee relationship. It can insist thatthey wear designated uniforms, that they not sell products other than those suppliedby it, that deliveries be made only during certain hours and in a specified sequence,and that trucks be painted in a style and with emblems satisfactory to the Respond-ent.Any driver who might persist in disregarding any direction or suggestion ofthe Respondent in connection with any such matter would, of course, recognize thathe might be imperiling his right to continue servicing Respondent's customers. Ifind that Respondent's right to control its drivers has not been diminished by reasonof the individual contracts and that the drivers are now and at all times have beenemployees of the Respondent within the meaning of the ActsThe complaint alleges that all regular, relief, and special drivers, and all plantmen employed by the Respondent, excluding office and clerical employees andguards, and supervisors, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.Respondent's answerconcedes that this was the unit concerning which it had contracted with the Unionin October 1953. The unit described appears to be a usual one in the dairy businessand thereisnocontention that if the drivers are employees the unit is not anappropriate one. I find that the unit set forth above is now, and at all times materialherein has been, one appropriate for purposes of collective bargaining.Presumably,the Union represented a majority of the Respondent's employees in the appropriateunit at the time that the 1953 contract was made and there is no evidence tending toindicate that the Union has since in any way lost its status as such representativeexcept possibly by reason of Respondent's unfair labor practices. I find that theUnion is now and at all times material herein has been the majority representative ofRespondent's employees in the appropriate unit.In July 1955 the Respondent was in contractual relation with the Union and wasunder an obligation imposed by Section 8(d) of the Act not to terminate or modifythe contract without giving written notice to the Union and offering to meet andconferwith the Unionin connectionwith the proposed modification.This, ofcourse, the Respondent did not do, choosing rather to ignore the requirements ofthe contract and of the Act and to seek out the employees individually to contractwith them.By this conduct the Respondent denied to the employees the right tobe represented by an organization of their own choosing and thus refused to bargainin good faith with the Union, in violation of Section 8(a) (5) of the Act. By depriv-ing the employees of their right of representation in this fashion, and by makingcredits in the retirement fund immediately available to those who purchased routes,the Respondent interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act and thereby violated Section 8(a) (1)of the Act.5 The right to terminate is unlimited and is not conditioned upon any default by thedriver.6 SeeThe H. E. Koontz Creamery, Inc.,102 NLRB 1619. 512DECISIONS OF NATIONAL LABOR-RE,BOARDEach of the!six employeesnamed-earlier in this report who-were. discharged onOctober 3_1955, either had refused' or had otherwise expressed- disinterestin signingan individual contract witht the Respondent.Each of them had a right to rely uponhis collective-bargaining representative to take care of such matters with the Re-spondent and a right to refuse to deal individually with the Respondent.Becausethey exercised this right they were discharged.. I find that by, the discharge of DaveEgleston,Robert Pry,. Alexander Toro, Frank Koenig; '-John Foley, and JohnKozacki the Respondent interfered with, restrained, and coerced those individuals, inthe exercise of their rights under Section 7 of the Act and thereby violated Section8( . a),( I) of the Act. - By these discharges the Respondent discouraged 'membershipin a labor organization and thereby *violated Section 8,(q)(3) of the Act.7On October 3, 1955, as has been said, the Respondent and Grant, the Union'spresident,met.No bargaining took place on this occasion and-no request to bar-gain has been made by the Union since.However, the Respondent, by proposingthen not to include the drivers in any negotiations and by its action before in dealingwith them as individuals, manifested an intent not to bargain concerning the drivers.It is apparent that an attempt by -the Union to engage in bargaining with the Re-spondent in thatconnectionwould have been futile.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring `inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce..V.THE REMEDY -Having found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it be ordered to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent has refused to bargain collectively with theUnion and has, on the contrary, engaged in individual bargaining with its employeesin derogation of the Union's representative status, it will be recommended that theRespondent cease and desist therefrom and that it no longer offer, solicit, enter into,continue, enforce or attempt to enforce the individual contracts with its drivers, with-out prejudice to any assertion, by the drivers of any legal rights they may have ac-quired under such contracts, and that upon request it bargain collectively with theUnion in respect to wages, hours, and other terms and conditions of employmentaffecting employees within the appropriate unit and, if understanding is reachedembody such understanding in a signed agreement.Having found that the Respondent has discriminated in regard to the hire andtenure of employment of certain employees, it will be recommended that each beoffered full reinstatement to his former or substantially equivalent position,8 as anemployee, without prejudice to seniority or other rights and privileges, and that eachbe made whole for any loss of earnings he may have suffered by reason of the dis-crimination against him by payment to each of a sum of money equal to that whichhe normally would have received in Respondent's employ as -a route driver fromOctober 3, 1955, to the date of offer of reinstatement, less his net earnings duringsuch period.9The Respondent is not excused from taking this step as to Foley on7N.L.R.B. v. Stewart OilCo., 207 F. 2d 8 (C.A. 5).'It is contemplated that each of the named individuals will be offered reinstatementto the same route that he operated at the time of his discharge unless for some reason,entirely unconnected with the unfair labor practices found, such an assignment is' im-possible.TheChaseNational Bank of the City of New York (San Juan, Puerto Rico,Branch),65 NLRB 827.-URobert Pry, Dave Egleston, Frank Koenig, Alexander Toro, and John Kozacki receivedletters from the Respondent in April 1956 indicating that each upon application wouldbe reemployed in a substantially equivalent position to that which he had occupiedprior to termination.No such offer was made to John Foley. Toro and Kozacki Ignoredthe letter.Pry, Egleston, and Koenig spoke with the Respondent in connection withreemployment.At most, each was offered 'a job as a relief driver with earnings possiblythe equivalent of what they made before discharge.However, in April 1.956 and atall times since all routes were for sale.The Respondent was in no position to offerand did not offer to,any of them the route which he had 'held prior-to discharge with anyassurance that at some later date it would not be sold.I do not consider that in -thecase of any of the drivers a bona fide offer of reinstatement has been extended. INTERNATIONAL IDLEWILD CATERING CORPORATION513the ground that-the latter has expressed unalterable opposition to the independentdistributor plan.Back pay shall be computed in the manner established by theBoard:and the Respondent shall make available to the Board payroll and otherrecords to facilitate the checking of the amount due.The character and scope of the unfair labor practices engaged in by the Respond-ent, indicate an intent to defeat self-organization of its driver-employees. It willtherefore be recommended that the Respondent cease and desist from in any mannerinterferingwith, restraining, and coercing its employees in the exercise of rightsguaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International' Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local Union No. 310, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.By, discriminating in regard to the hire and tenure ' of employment of JohnFoley,Dave Egleston, Robert Pry, Alexander Toro, Frank Koenig, and JohnKozacki, thereby discouraging membership in the Union, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.3.All regular, relief, and special drivers, and all plant men employed by theRespondent, excluding office and clerical employees, guards, and supervisors, con-stitute a unit appropriate for purposes of collective bargaining within the meaningof Section 9(b) of the Act.:. 4. The Union was,' in July 1955, and at all times material since has been, theexclusive bargaining representative of all employees in the aforesaid unit withinthe meaning of Section 9(a) of the Act..5.By refusing to bargain collectively with the Union as the exclusive bargainingrepresentative of the employees in the appropriate unit and by entering into indi-vidual contracts with the drivers, the Respondent has engaged in and, is engaging inunfair labor practices within the meaning of Section 8(a)(5) of the Act.6;By the discharges, by refusing to bargain, and by offering financial inducementsto its employees to enter into individual contracts, the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair 'labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]International Idlewild Catering CorporationandInternationalAssociation of Machinists,AFL-CIO.Case No. 2-CA-6124.Augvist 14, 1959DECISION AND ORDER "On March 13, 1959, Trial Examiner Sydney S. Asher issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of.Section 3(b) of the Act, the Board"has delegated its powers in connection with these cases' to a' three-.member panel [Members Rodgers, Jenkins, and Fanning].'..124 NLRB No. 66.525548-60-vol. 124-34